Citation Nr: 0726868	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-07 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


WITNESSES AT HEARING ON APPEAL

The veteran and D.W.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The veteran and D.W. presented testimony before the 
undersigned Acting Veterans Law Judge at the RO in May 2007.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  At the hearing, the veteran 
indicated that he wished to proceed with his claim 
unrepresented.  See Hearing Tr. at 2 [he had previously been 
represented by the American Legion.]  The veteran also 
submitted additional evidence directly to the Board at the 
hearing.  He has waived review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2006). 

As detailed below, the Board is reopening the veteran's 
service-connection claim for a low back disability.  The 
veteran's service-connection claim for this disability 
(on the merits) as well as his claim concerning a left knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In an October 2004 statement, the veteran also contended that 
the January 1996 rating decision which initially denied him 
service connection for a back disability was the product of 
clear and unmistakable error (CUE).  The RO, however, has yet 
to adjudicate the veteran's CUE claim and the matter has not 
been certified for appeal.  The veteran's CUE claim is 
therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed January 1996 rating decision denied the 
veteran service connection for a low back disability.

2.  The evidence associated with the claims file subsequent 
to the January 1996 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a low back disability on the 
merits.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006). 

2.  New and material evidence having been submitted, the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's appeal regarding his low back disability arises 
out of his contention that he injured his back while bending 
and contorting to repair aircraft engines in service.  He 
essentially claims that this in-service injury represented 
the genesis of his current low back problems.  The veteran 
alternatively claims that if his back disability is found to 
have pre-existed service, his work as an aircraft mechanic in 
service aggravated the condition beyond its normal course.

By a January 1996 rating decision, the RO denied service 
connection on the basis that the only low back disability 
exhibited was spina bifida.  Congenital or developmental 
abnormalities, such as spina bifida, are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Because the only 
identified low back condition of record at the time of the 
January 1996 rating decision was congenital spina bifida, 
service connection was denied.  

The RO notified the veteran of this rating decision and of 
his appellate rights in a letter dated January 29, 1996.  He 
did not appeal, and the rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).

In October 2004, the veteran again sought service connection 
for a low back disability.  To reopen a claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously-
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  When determining whether a claim should be reopened, 
the credibility of the newly-submitted evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence of record at the time of the January 1996 rating 
decision primarily consisted of the veteran's service medical 
records.  Those records reflect the veteran's March 1957 
complaints of back pain during the prior year.  X-rays from 
the same month revealed spina bifida at the S1 level.  No 
other complaint, treatment, or diagnosis of a back disability 
is noted in the remainder of the veteran's service medical 
records.  On separation from service, his spine was found to 
be within normal limits.

As explained above, the RO denied the veteran service 
connection for a low back disability in January 1996 on the 
basis that the only back disability of record was congenital 
spina bifida for which service connection could not be 
granted.  See generally 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2006).

Evidence obtained in connection with the attempt to reopen 
includes VA outpatient treatment records dated from February 
2004 to January 2006 and a July 2005 consultation report from 
the veteran's private neurologist, Dr. M.F.  Statements from 
various friends and relatives of the veteran chronicling his 
back disability over the years were also submitted.  VA 
treatment records and the consultation report from Dr. M.F. 
include diagnoses of lumbar spondylosis, sacroiliac joint 
dysfunction, lumbar strain, spinal stenosis, and degenerative 
disc disease at various levels of the lumbar spine.  VA 
treatment records also include a February 2004 progress note 
which suggests that the veteran's current back problems were 
caused by "working on aircraft."  

The additional evidence submitted by the veteran is new in 
that VA treatment records and treatment records from private 
mental health care providers were not of record at the time 
of the January 1996 rating decision.  The only medical 
evidence available at that time was the veteran's service 
medical records.  For purposes of determining whether the 
claim should be reopened, the Board will presume the 
credibility of the newly-submitted evidence.  See Justus, 
supra.  Significantly, this new evidence is also material in 
that it provides diagnoses of low back disabilities for which 
service connection could potentially be granted (i.e. low 
back disabilities other than spina bifida).  Moreover, the 
February 2004 progress note, which suggested that the 
veteran's current low back disability is the result of 
working on aircraft, implied that the veteran's current low 
back condition may be of in-service origin.  

Accordingly, the claim to reopen is granted and consideration 
may be given to the entire evidence of record without regard 
to any prior denials.  However, further evidentiary 
development is necessary in connection with the now-reopened 
claim.  To the extent that there may be any deficiencies of 
notice or assistance under the provisions of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 regarding the issue of whether 
new and material evidence was presented, such deficiencies 
are moot as the claim is reopened.  Moreover, further 
discussion of VA's duties to notify and assist will be 
included in a later decision, should the claim be denied on 
the merits following remand.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened; to this extent only, the appeal is granted.


REMAND

Service connection for a low back disability

Although the newly-submitted treatment records are sufficient 
to reopen the claim, they must now be evaluated in light of 
all the evidence of record.  The Board specifically notes 
that the relationship between the veteran's currently-
diagnosed back disabilities and service remains somewhat 
obscure.  While a single February 2004 progress note 
suggested that the veteran's current back symptomatology is 
related to "working on aircraft," presumably in service, no 
explanation or underlying rationale was provided for this 
opinion.  It appears that such was little more than a 
reiteration of the veteran's own report of the onset of his 
back pain.  No independent review of the medical history or 
service medical records was apparently undertaken.  See 
generally Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[observing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion"]; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [noting that the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  As such, the Board believes that remand of 
the case is necessary to provide a medical opinion concerning 
the relationship, if any, between the veteran's currently-
diagnosed low back disabilities and his in-service complaints 
of back pain and/or duties as an aircraft mechanic.

It also appears that no medical opinion has been obtained 
addressing the veteran's alternative theory of entitlement, 
namely that if his back disability is congenital in nature, 
it was aggravated beyond its normal course during service.  
While, as explained above, service connection is generally 
not allowed for congenital abnormalities such as spina 
bifida, VA's General Counsel has held that service connection 
can be granted for congenital abnormalities which are 
aggravated by service.  See VAOPGCPREC 82-90.  Accordingly, 
the issue of a congenital back disability being aggravated by 
service must also be considered by the examiner on remand.

Whether to reopen service-connection claim for a left knee 
disability

At the time of his October 2004 claim regarding his back 
disability, the veteran also sought service connection for 
what was vaguely characterized as a "left leg" disability.  
The RO accordingly styled the issue on appeal as entitlement 
to service connection for a left leg condition.  At his May 
2007 hearing, however, the veteran clarified that it was 
actually a left knee condition for which he sought service 
connection, either on a direct basis or as secondary to his 
claimed low back disability.  See Hearing Tr. at 10-16.  
Moreover, throughout the course of this appeal, the argument 
and evidence submitted by the veteran regarding the left 
lower extremity has centered on the left knee.  See, e.g., VA 
treatment records dated in October 1989 [relating to 
arthroscopic surgery of the left knee]; Statement from the 
veteran dated August 12, 2005 [outlining veteran's 
contentions surrounding the left knee].  

Review of the record, however, demonstrates that the veteran 
was previously denied service connection for a left knee 
disability in the same unappealed January 1996 rating 
decision that denied him service connection for a low back 
disability.  Accordingly, as with the low back claim, before 
the Board can consider the veteran's service-connection claim 
for a left knee disability on the merits, it must first 
consider whether new and material evidence has been submitted 
to reopen the claim.  See Barnett, surpa.  The Board has 
therefore recharacterized the issue on appeal as whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a left knee disability.

Review of the record reveals that the veteran has not 
received VCAA notice with respect to the new and material 
evidence issue as it relates to his claimed left knee 
disability.  While a November 2004 VCAA notice letter 
addressed the issue of new and material evidence, it did so 
only with respect to the veteran's low back claim.  Moreover, 
while the November 2004 VCAA letter provided notice regarding 
service connection for a left leg disability, such is not the 
issue on appeal.  Rather, as explained above, the proper 
issue on appeal is whether new and material evidence has been 
received which is sufficient to reopen the veteran's 
previously-denied service-connection claim for a left knee 
disability.  VCAA notice regarding this issue is lacking, and 
the claim must therefore be remanded so that a proper notice 
letter can be sent to the veteran.

The circumstances of this case are similar to those found in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, as here, 
the proper issue on appeal was whether new and material 
evidence had been received to reopen a previously-denied 
service-connection claim.  The RO, however, sent the veteran 
a VCAA letter addressing only the matter of service 
connection without making reference to the new and material 
evidence issue.  The Court held such VCAA notice to be 
inadequate, and remanded the case so that the veteran could 
be provided with a VCAA notice letter explaining that new and 
material evidence was required and describing what 
constitutes the same.  The Court further held that in new and 
material evidence cases, the veteran must be notified of the 
elements of service connection on which the claim was 
previously denied, and be given notice that he must submit 
evidence specifically relating to such elements.  Because the 
veteran has not been provided with Kent-compliant VCAA notice 
regarding his left knee claim, the case must be remanded so 
that such notice can be sent to the veteran.



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter regarding the issue of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for a left knee 
disability which complies with the 
notification requirements of the VCAA as 
amplified by Kent.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his low back disability(ies).  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should specifically 
identify all low back disabilities 
present.  If any non-congenital low back 
disability is identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent or greater) that such low 
back disability is related to any 
incident of military service.  For any 
congenital or developmental back 
disability identified, the examiner 
should provide an opinion as to whether 
such was clearly and unmistakably 
aggravated beyond its normal course by 
any incident of service.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

3.  Thereafter, readjudicate the issue of 
service connection for a low back 
disability and whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a left knee disability.  
If any benefit sought on appeal remains 
denied, in whole or in part, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


